UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q (Mark one) X Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 for the quarterly period ended June 30, 2014 Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 for the transition period from to Commission File Number 0-11720 Air T, Inc. (Exact name of registrant as specified in its charter) Delaware52-1206400 (State or other jurisdiction of incorporation or organization)(I.R.S. Employer Identification No.) 3524 Airport Road, Maiden, North Carolina 28650 (Address of principal executive offices, including zip code) (828) 464 –8741 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes xNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.(See the definitions of “large accelerated filer”, “accelerated filer”, and “smaller reporting company” in Rule 12b-2 of the Exchange Act). Large Accelerated FileroAccelerated FileroNon-Accelerated FileroSmaller Reporting Companyx (Do not check if smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNox Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. Common StockOutstanding Shares at August 4, 2014 Common Shares, par value of $.25 per share2,355,028 AIR T, INC. AND SUBSIDIARIES QUARTERLY REPORT ON FORM 10-Q TABLE OF CONTENTS Page PART I Item 1. Financial statements Condensed Consolidated Statements of Income and Comprehensive 3 Loss (Unaudited) Three Months Ended June 30, 2014 and 2013 Condensed Consolidated Balance Sheets 4 June 30, 2014 (Unaudited) and March 31, 2014 Condensed Consolidated Statements of Cash Flows (Unaudited) 5 Three Months Ended June 30, 2014 and 2013 Condensed Consolidated Statements of Stockholders' Equity (Unaudited) 6 Three Months Ended June 30, 2014 and 2013 Notes to Condensed Consolidated Financial Statements (Unaudited) 7-10 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 10-15 Item 3. Quantitative and Qualitative Disclosures About Market risk 15 Item 4. Controls and Procedures 15 PART II Item 6. Exhibits 16 Signatures 17 Exhibit Index 18 Certifications 19-21 Interactive Data Files Item 1.Financial Statements AIR T, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF INCOME AND COMPREHENSIVE LOSS (UNAUDITED) Three Months Ended June 30, Operating Revenues: Overnight air cargo $ $ Ground equipment sales Ground support services Operating Expenses: Flight-air cargo Maintenance-air cargo Ground equipment sales Ground support services General and administrative Depreciation and amortization Gain on sale of equipment held for lease ) - Operating Income Non-operating Income (Expense): Gain on sale of marketable securities - Other investment income, net Income Before Income Taxes Income Taxes Net Income Other Comprehensive Income, net of tax Unrealized loss from marketable securities (net of $31,000 tax effect) ) - Total Other Comprehensive Income ) - Comprehensive Income $ $ Earnings Per Share: Basic $ $ Diluted $ $ Dividends Declared Per Share $
